83264: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-28929: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83264


Short Caption:MOORE VS. WHITECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A803390Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:08/06/2021 / Haberfeld, StephenSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBrian LakeJeffrey C. Whittemore
							(Argentum Law)
						


AppellantPanel-IT Building Systems, LLCJerimy L. Kirschner
							(Jerimy Kirschner & Associates, P.C.)
						Jeffrey C. Whittemore
							(Argentum Law)
						


AppellantWilliam MooreJerimy L. Kirschner
							(Jerimy Kirschner & Associates, P.C.)
						Jeffrey C. Whittemore
							(Argentum Law)
						


RespondentRobert WhitePhillip S. Aurbach
							(Marquis Aurbach Coffing)
						Alexander K. Calaway
							(Marquis Aurbach Coffing)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/10/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/26/2021Filing FeeFiling Fee due for Appeal. (SC)


07/26/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-21477




07/26/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-21479




07/26/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-21483




08/05/2021Filing FeeFiling Fee Paid. $250.00 from Jerimy Kirschner & Associates.  Check no. 0366. (SC)


08/05/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellants - due: 21 days. (SC)21-22793




08/06/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)21-22898




08/13/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for September 3, 2021, at 10:00 am. (SC)21-23688




08/16/2021Order/ProceduralFiled Order.  Appellants shall, within 7 days from the date of this order, file the case appeal statement with the Supreme Court Clerk's Office.  (SC)21-23781




08/16/2021Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)21-23825




08/20/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-24346




08/23/2021Notice of Appeal DocumentsFiled Appellants' Case Appeal Statement. (SC)21-24414




08/27/2021Docketing StatementFiled Respondent's Response to Docketing Statement. (SC)21-24958




09/13/2021Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)21-26421




10/01/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-28262




10/04/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)21-28344




10/18/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-29993




10/22/2021Settlement Program ReportFiled Interim Settlement Program Report. (SC)


10/25/2021Settlement Program ReportFiled Interim Settlement Program Report. Please disregard the status report which was inadvertently electronically filed in this matter on October 22, 2021. (SC)21-30655




12/28/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellants' Opening Brief and Appendix due:  January 18, 2022.  (SC)21-36837




01/17/2022MotionFiled Appellants' Motion to Extend Time to File Opening Brief and Appendix. (SC)22-01575




01/19/2022Order/ProceduralFiled Order Granting Motion.  Appellants shall have until February 17, 2022, to file and serve the opening brief and appendix.  (SC)22-01907




02/17/2022BriefFiled Appellant's Opening Brief. (SC)22-05266




02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol.1 (SC)22-05272




02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 4 (SC)22-05273




02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol.5 (REJECTED PER NOTICE FILED ON 2/17/22)  (SC)


02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol.6. (REJECTED PER NOTICE FILED ON 2/17/22) (SC)


02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol.7. (SC)22-05287




02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol.8. (SC)22-05284




02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol.9. (SC)22-05285




02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol.10. (SC)22-05291




02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol.11. (SC)22-05290




02/17/2022Notice/OutgoingIssued Notice of Rejection of Deficient Appendix. (SC)22-05297




02/17/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 3. (SC)22-05335




02/18/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 2. (SC)22-05570




02/21/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5 Part 2. (SC)22-05596




02/21/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6 Part 2. (SC)22-05597




02/21/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6 Part 1. (SC)22-05598




02/22/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5 Part 1. (SC)22-05605




02/22/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 6 Part 2. (SC)22-05647




02/22/2022AppendixFiled Appellant's Appendix to Opening Brief. Vol. 5 Part 2. (SC)22-05648




03/17/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: April 4, 2022. (SC)22-08539




04/01/2022MotionFiled Respondent's Motion to Extend Time to File Answering Brief. (SC)22-10252




04/08/2022Order/ProceduralFiled Order Denying Motion. Respondent has filed a motion requesting a second extension of time to file the answering brief. The motion is denied. Respondent shall have 7 days from the date of this order to file and serve the answering brief. (SC)22-11097




04/15/2022AppendixFiled Respondent's Appendix, Volume 1. (SC)22-12013




04/15/2022AppendixFiled Respondent's Appendix, Volume 2. (SC)22-12015




04/15/2022BriefFiled Respondent's Answering Brief. (STRICKEN PER ORDER FILED 4/20/22).  (SC)


04/18/2022MotionFiled Respondent's Ex Parte Motion to File Amended Answering Brief.  (DETACHED AMENDED ANSWERING BRIEF AND FILED SEPARATELY PER ORDER 4/20/22).  (SC)22-12213




04/20/2022Order/ProceduralFiled Order Granting Motion.  The clerk of this court shall detach the amended answering brief from the motion and shall file it separately.  The clerk of this court shall strike the answering brief filed on April 15, 2022.  Appellants shall have until May 18, 2022, to file and serve a reply brief, if deemed necessary.  (SC)22-12524




04/20/2022BriefFiled Respondent's Amended Answering Brief.  (SC)22-12525




05/18/2022AppendixFiled Appellant's Appendix to Reply Brief. Vol. 12 (SC)22-15744




05/18/2022BriefFiled Appellant's Reply Brief. (SC)22-15746




05/18/2022Case Status UpdateBriefing Completed/To Screening. (SC)


09/15/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn19[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/EC/MG. (SC)22-28929





Combined Case View